DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	16/871,734 entitled "COMPUTER SYSTEM FOR PROCESSING OF DETERMINATE AND INDETERMINATE DATA AND ASSOCIATED USER INTERFACES" filed on December 13, 2019 with claims 1 to 20 pending.
Status of Claims
No Claims have been amended and are hereby entered.
Claims 1-20 are pending and have been examined.

Response to Amendment
The amendment filed September 26, 2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed April 26, 2022.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 1 of the present application would have been anticipated by, or an obvious variation of the invention claimed in U.S. Patent Number 10,650,460. 
Claim 1 of U.S. Patent Number 10,650,460 covers all the limitations of the present application’s Claim 1 except with minor differences between the claim language such that the two claims are not patentably distinct. 
Dependent Claims 4 and 5 of the present application recite the following further limitations of U.S. Patent Number 10,650,460, Claim 1:
Claim 4 of the present Application materially reads on portions of Claim 1 in U.S. Patent Number 10,650,460: 
16/871,734 [Claim 4]:“a property salvage recovery opportunity platform processor configured to automatically communicate potential salvage recovery opportunities identified by the computerized predictive model to salvage specialists and determine property salvage recovery amounts based on information received from salvage specialists via a graphical user interface.”
U.S. Patent Number 10,650,460 [Claim 1]: “and a property salvage recovery opportunity platform processor configured to automatically communicate potential salvage recovery opportunities identified by the computerized predictive model to salvage specialists and determine property salvage recovery amounts based on information received from salvage specialists via a graphical user interface.”
Claim 5 of the present Application materially reads on portions of Claim 1 in U.S. Patent Number 10,650,460: 
16/871,734 [Claim 5]: “automatically generating a summary report associated with a plurality of insurance claims based in part on the overall total damages value and risk transfer value received from the claim handler, and transmitting an indication of the summary report.”
U.S. Patent Number 10,650,460 [Claim 1]: “automatically generating a summary report associated with a plurality of insurance claims based in part on the overall total damages value and risk transfer value received from the claim handler, and transmitting an indication of the summary report;”
Claim 12 of the present Application materially reads on a portion of Claim 1 in U.S. Patent Number 10,650,460: 
16/871,734 [Claim 12]: “the potential risk transfer interface includes fields for entry of data regarding at least a name of a potentially responsible party, a type of association with the claim of the potentially responsible party, and a liability percentage”
U.S. Patent Number 10,650,460 [Claim 1]: “the potential risk transfer interface including fields for entry of data regarding at least a name of a potentially responsible party, a type of association with the claim of the potentially responsible party, and a liability percentage”
Claim 13 of the present Application materially reads on a portion of Claim 1 in U.S. Patent Number 10,650,460: 
16/871,734 [Claim 13]: “automatically generating by the risk transfer opportunity processor in the potential risk transfer user interface a pop-up window that displays a set of planned activities including a review of risk transfer activity having a due date, priority, and assigned claim handler.”
U.S. Patent Number 10,650,460 [Claim 1]: “automatically generate in the potential risk transfer user interface a pop-up window that displays a set of planned activities including a review of risk transfer activity having a due date, priority, and assigned claim handler,”

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 17 of U.S. Patent Number 10,640,460. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 fully anticipates the invention claimed in   Claim 17 of U.S. Patent Number 10,640,460, with the exception of minor differences between the claim language such that the two claims are not patentably distinct. Specifically, further limitations of Claim 17  of U.S. Patent Number 10,640,460 are recited in dependent present application Claims 12 and 13.


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please  see MPEP 2106 for additional information regarding Patent Subject Matter Eligibility Guidance.
Claims 1-20 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 



Independent Claim 1 recites: 
“receive data indicative of a plurality of insurance claims ….” 
“receiving and storing said data indicative of the plurality of insurance claims….”
“determining… whether… there is another party potentially responsible for the insurance claim ….”
“categorizing … data transformations … model fit or adherence to modeling assumptions ….”
“receiving… recovery details ….”
“identifying the claims for normal insurance claim processing ….”
These limitations clearly relate to managing transactions/interactions between litigants, injured and aggrieved parties, claims administrators, and/or insurance providers.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive data indicative of insurance claims or determining whether another party is responsible for an insurance claim recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, the limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, determining whether another party is responsible for an insurance claim encompasses a person simply determining or deciding upon guilt or innocence. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer system”, “communications device”, “computer storage unit”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “trained”:  
generally linking to training of machine learning algorithms   as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0028]  processing system 150 might be, for example, associated with a Personal Computers (PC), laptop computer, an enterprise server, a server farm, and/or a database or similar storage devices. [0060]   implemented using any number of different hardware configurations…. such as one or more commercially available Central Processing Units (CPUs)… [0061]   The storage device 1730 may comprise any appropriate information storage device… [0071]  the data storage module 2002 may be conventional…[0076] The computer processor 2014 may include one or more conventional microprocessors…. [0079] The predictive model component 2018 may operate generally in accordance with conventional principles for predictive models….[0083] the computer system 2100 may further include a conventional data communication network….[0084] data input device(s) 2104 and the data source(s) 2106 may encompass any and all devices conventionally used”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 3: “pop-up window”: generally linking to web user-interface design as a means to perform an abstract idea  
Claim 4: “computerized”, “graphical user interface”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 5: “transmitting”: merely applying   networking  technologies  as a tool to perform an abstract idea
Claim 6: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 7: 
“transmitting”: merely applying   networking  technologies  as a tool to perform an abstract idea
“email server”: merely applying computer processing and networking    as a tool to perform an abstract idea
Claim 8: 
“neural network”, “support vector machine”: generally linking to artificial intelligence  technologies  as a tool to perform an abstract idea
“computerized”: merely applying computer processing and networking    as a tool to perform an abstract idea
Claim 9: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 10: 
“trained”: generally linking to artificial intelligence  technologies  as a tool to perform an abstract idea
“computerized”: merely applying computer processing and networking    as a tool to perform an abstract idea
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0028]  processing system 150 might be, for example, associated with a Personal Computers (PC), laptop computer, an enterprise server, a server farm, and/or a database or similar storage devices. [0060]   implemented using any number of different hardware configurations…. such as one or more commercially available Central Processing Units (CPUs)… [0061]   The storage device 1730 may comprise any appropriate information storage device… [0071]  the data storage module 2002 may be conventional…[0076] The computer processor 2014 may include one or more conventional microprocessors…. [0079] The predictive model component 2018 may operate generally in accordance with conventional principles for predictive models….[0083] the computer system 2100 may further include a conventional data communication network….[0084] data input device(s) 2104 and the data source(s) 2106 may encompass any and all devices conventionally used”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
“receiving data indicative of a plurality of insurance claims ….” 
“receiving and storing said data indicative of the plurality of insurance claims….”
“determining… whether… there is another party potentially responsible for the insurance claim ….”
“categorizing … data transformations … model fit or adherence to modeling assumptions ….”
“receiving… recovery details ….”
“identifying the claims for normal insurance claim processing ….”
These limitations clearly relate to managing transactions/interactions between litigants, injured and aggrieved parties, claims administrators, and/or insurance providers.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive data indicative of insurance claims or determining whether another party is responsible for an insurance claim recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, the limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, determining whether another party is responsible for an insurance claim encompasses a person simply determining or deciding upon guilt or innocence. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer-implemented”,  “communications device”, “computer storage unit”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “trained”:  
generally linking to training of machine learning algorithms   as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0028]  processing system 150 might be, for example, associated with a Personal Computers (PC), laptop computer, an enterprise server, a server farm, and/or a database or similar storage devices. [0060]   implemented using any number of different hardware configurations…. such as one or more commercially available Central Processing Units (CPUs)… [0061]   The storage device 1730 may comprise any appropriate information storage device… [0071]  the data storage module 2002 may be conventional…[0076] The computer processor 2014 may include one or more conventional microprocessors…. [0079] The predictive model component 2018 may operate generally in accordance with conventional principles for predictive models….[0083] the computer system 2100 may further include a conventional data communication network….[0084] data input device(s) 2104 and the data source(s) 2106 may encompass any and all devices conventionally used”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 12: “computer-implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 13: “computer-implemented”, “pop-up window”: generally linking to web user-interface design as a means to perform an abstract idea  
Claim 14: “computer-implemented”, “graphical user interface”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 15: “computer-implemented”, “transmitting”: merely applying   networking  technologies  as a tool to perform an abstract idea
Claim 16: “computer-implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 17: 
“transmitting”: merely applying   networking  technologies  as a tool to perform an abstract idea
“computer-implemented”, “email server”: merely applying computer processing and networking    as a tool to perform an abstract idea
Claim 18: 
“neural network”, “support vector machine”: generally linking to artificial intelligence  technologies  as a tool to perform an abstract idea
“computer-implemented”: merely applying computer processing and networking    as a tool to perform an abstract idea
Claim 19: “computer-implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 20: 
“trained”: generally linking to artificial intelligence  technologies  as a tool to perform an abstract idea
“computer-implemented”: merely applying computer processing and networking    as a tool to perform an abstract idea
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0028]  processing system 150 might be, for example, associated with a Personal Computers (PC), laptop computer, an enterprise server, a server farm, and/or a database or similar storage devices. [0060]   implemented using any number of different hardware configurations…. such as one or more commercially available Central Processing Units (CPUs)… [0061]   The storage device 1730 may comprise any appropriate information storage device… [0071]  the data storage module 2002 may be conventional…[0076] The computer processor 2014 may include one or more conventional microprocessors…. [0079] The predictive model component 2018 may operate generally in accordance with conventional principles for predictive models….[0083] the computer system 2100 may further include a conventional data communication network….[0084] data input device(s) 2104 and the data source(s) 2106 may encompass any and all devices conventionally used”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0028]  processing system 150 might be, for example, associated with a Personal Computers (PC), laptop computer, an enterprise server, a server farm, and/or a database or similar storage devices. [0060]   implemented using any number of different hardware configurations…. such as one or more commercially available Central Processing Units (CPUs)… [0061]   The storage device 1730 may comprise any appropriate information storage device… [0071]  the data storage module 2002 may be conventional…[0076] The computer processor 2014 may include one or more conventional microprocessors…. [0079] The predictive model component 2018 may operate generally in accordance with conventional principles for predictive models….[0083] the computer system 2100 may further include a conventional data communication network….[0084] data input device(s) 2104 and the data source(s) 2106 may encompass any and all devices conventionally used”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).       Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Falk (“SYSTEM AND PROCESS FOR ELECTRONIC SUBROGATION, INTER-ORGANIZATION WORKFLOW MANAGEMENT, INTER-ORGANIZATION TRANSACTION PROCESSING AND OPTIMIZED WEB-BASED USER INTERACTION”, U.S. Publication Number: 20050010454 A1), in view of Siddappa (“SYSTEM AND METHOD FOR FINANCIAL TRANSACTIONS BETWEEN INSURANCE SERVICE PROVIDER AND MEDICAL SERVICE PROVIDER”, U.S. Publication Number: 20130035963 A1)










Regarding Claim 1, 
Falk teaches,
A computer system, comprising: a communication device to receive data indicative of a plurality of insurance claims submitted in connection with insurance policies, 
(Falk [0081] data structures or procedures executed on a computer or network of computers.
Falk [0079]  process for all types of insurance claims
Falk [0105] automatically send/receive a batch file of transactions
Falk [0066] covered by an insurance policy)
the received data including determinate data 
(Falk  [0126] for the specified loss date
Falk  [0209]  payment information (payment amounts, dates, associated claim numbers, etc.))
and indeterminate data;
(Falk [0814]  unstructured format (e.g., pictures, images, audio, video, etc.).)
a computer storage unit, in communication with the communication device, for receiving and storing said data indicative of the plurality of insurance claims;
(Falk [0815]  must be able to provide storage 
Falk [Claim 24] through electronic communication means
Falk [0479] a separate communication channel with the server.
Falk [0105] automatically send/receive a batch file of transactions
Falk [0079] for all types of insurance claims)
a risk transfer opportunity platform processor in communication with the storage unit, wherein the processor is configured for: based on the received determinate and indeterminate data, automatically determining, employing a computerized predictive model
(Falk [Abstract] An intelligent electronic subrogation network (“ESN”) automates intra-organization workflow... for insurance subrogation. 
Falk [0005] Insurance subrogation is defined as the process by which one insurance company (demanding party) seeks reimbursement from another company (responding party) or person for a claim it has already paid. 
Falk [0490] Automated systems that process business transactions often need to manage and track the flow of these transactions ... These systems cover a wide array of business applications...including production forecasting/scheduling, order processing...financial accounting 
Falk [0814] While structured information is necessary, many inter-organizational transactions involved related information (supporting documents) that exists in unstructured format (e.g., pictures, images, audio, video, etc.). 
Falk [0015]  the Unified Data Model—a mechanism for organizing and modeling subrogation-specific business information, model-related application logic, transaction-related application logic, and configuration.)
 … on historical claim data including at least monetary information, demographic information, and claim notes, and prior risk transfer results, and 
(Falk  [0547] A model of computation consisting of a set of states, a start state, an input alphabet, and a transition function that maps input symbols and current states to a next state. Computation begins in the start state with an input string. It changes to new states depending on the transition function.
Falk [0840]  perform input data validation ...retrieve objects from database; invoke application data model related validation
Falk [0900] SASnapshot - A blob of information that contains a complete set of folder information at a given point in time (i.e., a snapshot). This object is used to maintain a historical record of all data modifications to the folder
Falk [0166] based on the configurable parameters of the demanding party...and vehicle value, e.g., total loss salvage
Falk  [0218]  include User Profile Reports
Falk  [0229]  Private notes can only be viewed by the users of the party who created the private note or other designees.)
… subsequently on current claim data and risk transfer results, whether, for a plurality of the insurance claims, there is another party potentially responsible for the insurance claim, the claims for which there is another party potentially responsible for the claim being identified as being associated with a potential risk transfer opportunity, 
(Falk  [0412] base object hierarchy is dynamically updated to reflect the current state of the data. 
Falk [0957] request processing loop occurs continuously within the Event Manager (until terminated). 
Falk [0015] organizing and modeling subrogation-specific business information, model-related application logic, transaction-related application logic, and configuration.
Falk [0079]  process for all types of insurance claims
Falk [0073] are also subrogated whenever the sickness or injury has been caused by negligence of another party.
Falk [Page 13, Table 2] Reissue a demand to another party.
Falk [0212]  the ESN will track the amount of all the payments owed from A to B...determine which party owes more and initiate a payment notice to the appropriate party.)
wherein the historical claim data is scrubbed of erroneous values 
(Falk [0935] If the validation is unsuccessful (i.e., errors were detected), the OLS will discard the new OG and return the previously received input OG)
and subjected to data reduction to reduce variables associated with one another, categorizing of raw values to reduce granularity, and data transformations to improve interpretability, model fit or adherence to modeling assumptions prior …. the computerized predictive model;
(Falk [0435] modularize the JView™ subsystem into a number of distinct files....Relative to the combined file sizes of the entire application system, the JView™ Subsystem Core files represent a small subset (15% or less).
Falk [0123] A routing algorithm combines a demanding party specific index and a heuristic algorithm to determine the responding party. Data never actually leaves the ESN's server; the routing is virtual
Falk [0134]  divided generally into a number of main categories as follows.
Falk [0320]  hierarchical structure of key value pairs that are specifically designed to hold business data, in raw format
Falk  [1042] A transaction is executed by invoking the Execute( ) method ...Prior to invoking this method...input attributes of the Tran object are set.)
responsive to the determination, proceeding to one of (a) or (b):
(Falk [0495]  the ability to distinguish between and amongst multiple organizations involved in a transaction (i.e., the parties involved in the transaction),)
(a) for the insurance claims for which another party is determined to be potentially responsible:
(Falk [0656] Responder (R)—the counter-party (i.e., insurance carrier or uninsured motorist) responsible for the claim.
Falk  [Claim 6] determine an appropriate responding party and further a specific individual or group within said responding party that is to initially handle the demand.)
automatically arranging for a potential risk transfer user interface to be displayed to a claim handler, and receiving, via the potential risk transfer user interface, recovery details from the claim handler, including an overall total damages value and a risk transfer value;
(Falk [Claim 5] routing a demand to an appropriate responding party based on a responding party's routing rules.
Falk [Claim 8]  including permitting intra-party subrogation workflow functions, including follow-up action plans and party-specific workflow.
Falk [Claim 9] allow selected parties to exchange information and negotiate using said electronic communication means.
Falk [0234] user interaction and responsiveness capabilities of the browser making it possible to construct a rich user interface
Falk [0166] parameters of the demanding party, responding party, and vehicle value, e.g., total loss salvage, loss-of-use conditions, etc.
Falk [0052] subrogates against the SUV manufacturer and/or the tire manufacturer to recover the cost of the claim.)
(b) for the insurance claims for which no other party is determined to be responsible, identifying the claims for normal insurance claim processing, without automatically arranging for a potential risk transfer user interface to be displayed to a claim handler.
(Falk [0732] No new parties will be added to this task.
Falk [0531]  When the business transaction is concluded, no further business activity will occur. At this point, no action party will exist on any tasks within the folder.)
Falk does not teach trained; and further trained; prior to training
Siddappa teaches,
trained; and further trained; prior to training
(Siddappa [0036]  feeding sorted basic factors to a neural network. The neural network 508 is trained on the basis of these input factors)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance subrogation system of Falk to incorporate the neural network insurance training   of Siddappa such that  a “neural network reads the data and trains itself” (Siddappa [0030]).        The modification would have been obvious, because it is merely applying a known technique (i.e. neural network insurance training   ) to a known concept (i.e. insurance subrogation) ready for improvement to yield predictable result (i.e. “to find the functional dependencies between DRG codes and the other factors under the condition that the a prescribed set of functional dependencies result in the final amount paid by the insurance service provider to the medical service provider” Siddappa [0030])
Regarding Claim 2, 
Falk and Siddappa teach the insurance subrogation system of Claim 1 as described earlier.
Falk teaches,
wherein the potential risk transfer interface includes fields for entry of data regarding at least a name of a potentially responsible party, a type of association with the claim of the potentially responsible party, and a liability percentage.
(Falk [0397] this HTML FORM (<INPUT TYPE=“file” . . . >) 
Falk [0345] AS(7."Insurance Property & Casualty”); 
Falk [0911] Contacts where a contact is name and/or address information related to an individual or orga nization related to this document;
Falk [0124] with additional information (e.g., the claim number, the liability percentage, etc),)
Regarding Claim 3, 
Falk and Siddappa teach the insurance subrogation system of Claim 1 as described earlier.
Falk teaches,
wherein, for the insurance claims for which another party is determined to be potentially responsible, 
(Falk [0656] Responder (R)—the counter-party (i.e., insurance carrier or uninsured motorist) responsible for the claim.
Falk  [Claim 6] determine an appropriate responding party and further a specific individual or group within said responding party that is to initially handle the demand.)
the system is further configured to automatically generate in the potential risk transfer user interface a pop-up window that displays a set of planned activities
(Falk [0082] receive electronic alerts and notifications
Falk [0154] an “Alert Pane” will be displayed
Falk [0170]  define custom functions that are specific to their business process and workflow.... can be defined to control data modification or display. 
Falk [0014] The Workflow Subsystem manages the status of inter-organizational workflow, the status of intra-organization workflow, ownership of the next action on a file, navigation of functions that can be performed)
 including a review of risk transfer activity having a due date, priority, and assigned claim handler,
(Falk [0201]  arbitrator can then enter hearing dates
Falk [0539] proceed in a specific sequence or order
Falk [0510]  determine which organization is responsible for taking action on the business transaction at both the folder level, and the specific task level.
Falk [0010]  Any party using the ESN can assign any file to a third party, e.g., arbitration firm, collection firm, outside attorney, service provider, etc.)
Regarding Claim 4, 
Falk and Siddappa teach the insurance subrogation system of Claim 1 as described earlier.
Falk teaches,
wherein the computerized predictive model is further configured to identify potential salvage recovery opportunities, and further comprising a property salvage recovery opportunity platform processor configured to automatically communicate potential salvage recovery opportunities identified by the computerized predictive model to salvage specialists and determine property salvage recovery amounts based on information received from salvage specialists via a graphical user interface.
(Falk [0164] The ESN assesses the best course of action within the subrogation process so as to improve subrogation performance, increase recoveries, and lower costs. 
Falk [0166] electronic audits for certain conditions of the file may be based on the configurable parameters of the ... vehicle value, e.g., total loss salvage 
Falk [0163] Subrogation Advisor
Falk [0168] for multiple parties ... to collaborate interactively.
Falk  [0172]  via an electronic interface)
Regarding Claim 5, 
Falk and Siddappa teach the insurance subrogation system of Claim 1 as described earlier.
Falk teaches,
wherein, for the insurance claims for which another party is determined to be potentially responsible, the system is further configured
(Falk [0656] Responder (R)—the counter-party (i.e., insurance carrier or uninsured motorist) responsible for the claim.
Falk  [Claim 6] determine an appropriate responding party and further a specific individual or group within said responding party that is to initially handle the demand.)
 for: automatically generating a summary report associated with a plurality of insurance claims based in part on the overall total damages value and risk transfer value received from the claim handler,
(Falk [0214] The ESN provides two types of online reporting—detail and summary.
Falk  [0215] For summary reports, typically data can be aggregated along the major dimensions ...the main data elements that can be summarized may include Demand Total Dollar, Response Total Dollar, Recovery Percentage Cycle Time or other relevant or desired data elements.)
 and transmitting an indication of the summary report.
(Falk [Claim 51] transmission of data between a client and a server;)
Regarding Claim 6, 
Falk and Siddappa teach the insurance subrogation system of Claim 1 as described earlier.
Falk teaches,
wherein the system is adapted to process insurance claims associated with any of: (i) automobile insurance, (ii) homeowners insurance, (iii) property insurance, (iv) general liability insurance, (v) commercial insurance, (vi) personal insurance, and (vii) workers' compensation insurance.
(Falk  [0107] Automobile Subrogation
Falk [0051] files a claim with his homeowner's insurance company. 
Falk [0068] Property claims result from damage to real or personal property.
Falk [0070] Product liability claims result from damages caused by a defect in a product. 
Falk  [0072] Workers compensation claims result from injuries sustained in the course of performing one's occupation.)
Regarding Claim 7, 
Falk and Siddappa teach the insurance subrogation system of Claim 1 as described earlier.
Falk teaches,
wherein the risk transfer opportunity platform processor is further configured for: automatically transmitting an indication of a recovery amount to at least one of: (i) an email server, (ii) a workflow application, (iii) a report generator, (iv) a calendar application, and (v) a payment facilitation device.
(Falk [0056] The demand letter contains basic information about the claim, e.g. claim amount
Falk [0131] a demanding party can send multiple email reminders 
Falk [0123]  ESN's server...the ESN through an electronic notification (e-mail, page, text message, etc.). 
Falk [Abstract] An intelligent electronic subrogation network (“ESN”) automates intra-organization workflow, inter-organization workflow and ....an inter-organizational workflow management system
Falk [0213] Subrogation Management Reporting
Falk [0011] The ESN provides payment-netting functions.)
Regarding Claim 8, 
Falk and Siddappa teach the insurance subrogation system of Claim 1 as described earlier.
Falk teaches,
  wherein the computerized predictive model comprises at least one of: (i) a neural network, (ii) a Bayesian network, (iii) a Hidden Markov model, (iv) an expert system, (v) a decision tree, (vii) a collection of decision trees, (viii) a support vector machine, and (ix) weighted factors.
(Falk [0352] All business objects related to the application function are contained in the subtree
Falk [0418] Business Object subtrees
Falk  [0215]   weighted average)
Regarding Claim 9, 
Falk and Siddappa teach the insurance subrogation system of Claim 1 as described earlier.
Falk teaches,
    wherein the determining whether there is another party potentially responsible for the insurance claim is based at least in part on rules associated with transitions between subrogation statuses and a type of insurance associated with the insurance claim.
(Falk  [Claim 6] determine an appropriate responding party and further a specific individual or group within said responding party that is to initially handle the demand.
Falk [0010] Responding parties can create rules in the ESN to automatically route the incoming subrogation... all parties' business rule audits and liability calls match
Falk [0007]  managing the state and status of all transactions within the system
Falk [0062] Types of Subrogation
Falk [0063] Auto Physical Damage
Falk [0069] Product Liability
Falk [0071] Workers Compensation
Falk [0073] Health Insurance)
Regarding Claim 10, 
Falk and Siddappa teach the insurance subrogation system of Claim 1 as described earlier.
Falk does not teach wherein the information on which the computerized predictive model is trained further includes medical bill information.
Siddappa teaches,
    wherein the information on which the computerized predictive model is trained further includes medical bill information.
(Siddappa [0038]  a whole host of predictive mechanisms in the financial transactions between insurance service provider and a medical service provider.
Siddappa [0026]  the calculation of expense paid by the insurance service provider to the medical service provider for the medical treatment of a patient.
Siddappa [Claim 2] Bill Type
Siddappa [0036]  feeding sorted basic factors to a neural network. The neural network 508 is trained on the basis of these input factors)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance subrogation system of Falk to incorporate the neural network insurance training   of Siddappa such that  a “neural network reads the data and trains itself” (Siddappa [0030]).        The modification would have been obvious, because it is merely applying a known technique (i.e. neural network insurance training   ) to a known concept (i.e. insurance subrogation) ready for improvement to yield predictable result (i.e. “to find the functional dependencies between DRG codes and the other factors under the condition that the a prescribed set of functional dependencies result in the final amount paid by the insurance service provider to the medical service provider” Siddappa [0030])
Claim 11 is rejected on the same basis as Claim 1.
Claim 12 is rejected on the same basis as Claim 2.
Claim 13 is rejected on the same basis as Claim 3.
Claim 14 is rejected on the same basis as Claim 4.
Claim 15 is rejected on the same basis as Claim 5.
Claim 16 is rejected on the same basis as Claim 6.
Claim 17 is rejected on the same basis as Claim 7.
Claim 18 is rejected on the same basis as Claim 8.
Claim 19 is rejected on the same basis as Claim 9.
Claim 20 is rejected on the same basis as Claim 10.
Response to Remarks
Applicant's arguments filed on September 26, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  remarks rectify the previous rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“The Office has previously determined that the recitations set forth in independent claims 1 and 11 integrate any alleged abstract idea into a practical application. In above-noted Application No. 14/745,923, the parent of the present application, which issued as the '460 Patent, the Office stated, in the Notice of Allowability mailed January 10, 2020:  The following is an examiner's statement of reason why the 101 rejection was withdrawn... The present claims provide a specific technological approach that provides a new technique for addressing these large volumes of data. A computerized predictive model, such as a computerized neural network, is especially trained…"
Examiner responds:
When claims corresponding to claims of a patent are presented in an application, the examiner must determine whether the presented claims are unpatentable on any ground(s), e.g., under 35 U.S.C. 101, 102, 103, 112, double patenting, etc. If any of the claims presented in the application are rejectable on any grounds, they should be so rejected. The ground of rejection of the claims presented in the application may or may not be one which would also be applicable to the corresponding claims in the patent.
The present Examiner views the gathering, sharing, and manipulation of  data amounts to Insignificant Extra-Solution Activity [MPEP 2106.05(g)], Mere Data Gathering [Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)], Storing and retrieving information in memory [Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;], and Selecting A Particular Data Source or Type Of Data To Be Manipulated [Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)] 
Under Step 2A, Prong 2 the claimed element of “predictive model trained on historical … data” is merely generally linking the artificial intelligence  technologies as a tool to the abstract idea. Under Step 2B, the evaluation of this limitation is further considered and in light of the specification and the high level of granularity claimed and described, found to be merely applying the artificial intelligence technologies to the abstract idea and considered well-understood, routine and conventional application of the technology. As noted in the rejection, Specification [0079] states “predictive model component 2018 may operate generally in accordance with conventional principles for predictive models…[t]hose who are skilled in the art are generally familiar with programming of predictive models.” Further [0080] describes model training is performed by a generic processor. No details further details are provided that would support any interpretation other than merely applying generic training and predictive modeling programming to the abstract idea.
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
The Applicant states:
“Falk has no disclosure of automatically determining whether another party is potentially responsible for the insurance claim."
Examiner responds:
Falk teaches automatically determining whether another party is potentially responsible for the insurance claim:
Falk [0005] Insurance subrogation is defined as the process by which one insurance company (demanding party) seeks reimbursement from another company (responding party) or person for a claim it has already paid.
Falk [0009] The electronic subrogation network (ESN) is a virtual clearinghouse for subrogation claims designed to eliminate inefficiencies and manual tasks in subrogation processing. 
Falk [0010] The ESN provides functions for automatic settlement of subrogation claims—without any human intervention 
Falk [0056]  During the claim investigation process, insurance carriers determine if there is an opportunity for subrogation.
Falk [0212]  the ESN will track the amount of all the payments owed from A to B...determine which party owes more and initiate a payment notice to the appropriate party.
Therefore, the rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ambrose (“HEALTH INSURANCE SUBROGATION DATA MANAGEMENT”, U.S. Publication Number: 20100049544 A1) where collected information is qualified, then subsequently is sent by the health provider to the patient's health insurance company. This information is pertinent is showing the patient's health insurance company that the patient has been involved in an injury or has an open injury claim.
Moreover, such information relating to the exchanged data may indicate that because of the injury, the patient has the possibility of a payment party, other than the patient's health insurance, being liable for the patient's health care bills, relating to the injury..
Marks (“COLLECTION SYSTEMS AND METHODS FOR MANAGING INSURANCE SUBROGATION CLAIMS”, U.S. Publication Number: 20070288272 A1) provides managing one or more insurance subrogation claims can be utilized during the process of collecting on a claim. Various techniques can be used to assess claim information to determine, initiate, process, and/or create one or more collection events, legal actions, and/or subrogation claim documents to aid in the recovery of a claim. Civil procedure rules and collection law rules, along with predetermined claim objectives can be utilized to schedule events and trigger the automatic generation of legal and correspondence documents having claim information. Interactive and customizable presentation of claim information and determined collection events, legal actions, and/or subrogation claim documents can provide organized management of claims. Various parties interested in a claim can be in communication with the collection systems and have unique, secure, and/or defined access.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697